 


109 HR 6385 IH: To amend the Internal Revenue Code of 1986 to modify the rate of the excise tax on certain wooden arrows.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6385 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. DeFazio introduced the following bill; which was referred to the  Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the rate of the excise tax on certain wooden arrows. 
 
 
1.Modification of rate of excise tax for certain wooden arrows 
(a)In general 
(1)Modification of rateParagraph (2) of section 4061(b) of the Internal Revenue Code of 1986 (relating to arrows) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Certain wooden arrowsThere is hereby imposed on the first sale by the manufacturer, producer, or importer of any wooden shaft (whether sold separately or incorporated as part of a finished or unfinished product) of a type used in the manufacture of any arrow which after its assembly— 
(i)measures 5/16 of an inch or less in diameter, 
(ii)measures 18 inches or more overall but less than 281/2 inches overall in length, and 
(iii)is not suitable for use with a bow described in paragraph (1)(A), a tax equal to 5 cents per shaft.. 
(2)Technical amendmentSubparagraph (A) of section 4161(b)(2) of such Code is amended by inserting (other than an arrow described in subparagraph (B)) after the manufacture of any arrow. 
(b)Inflation adjustment 
(1)In generalSubparagraph (C) of section 4161(b)(2) of the Internal Revenue Code of 1986, as redesignated by subsection (a)(1), is amended by redesignating clause (ii) as clause (iii) and by inserting after clause (i) the following new clause: 
 
(ii)Certain wooden arrowsIn the case of any calendar year beginning after 2007, the 5-cent amount specified in subparagraph (B) shall be increased by an amount equal to the product of— 
(I)such amount, multiplied by 
(II)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year, determined by substituting 2006 for 1992 in subparagraph (B) thereof. . 
(2)Conforming amendmentClause (iii) of section 4161(b)(2)(C) of such Code, as redesignated by paragraph (1), is amended by striking clause (i) and inserting clause (i) or (ii). 
(c)Effective dateThe amendments made by this section shall apply to shafts first sold after the date of enactment of this Act. 
 
